Citation Nr: 0909202	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for upper back 
strain, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture to right radius and ulna with limitation of motion 
of pronation and supination, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
pneumothorax, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.


FINDINGS OF FACT

1.  Upper back strain is effectively productive of limitation 
of forward flexion to 30 degrees or less, but does not 
manifest unfavorable ankylosis of the entire thoracolumbar 
spine.

2.  The Veteran's residuals of a right radius fracture are 
not productive of limitation of pronation with motion lost 
beyond the middle of arc; not productive of loss of 
supination and pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation; not 
productive of the hand fixed in full pronation; and not 
productive of the hand fixed in supination or hyperpronation.

3.  Residuals of pneumothorax is not manifested by any active 
medical pathology, to include any restrictive lung 
symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for upper 
back strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of fracture to right radius and ulna with 
limitation of motion of pronation and supination have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5213 (2008).

3.  The criteria for a compensable evaluation for residuals 
of pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 
6843 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in March 2005.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Board 
notes that information concerning the disability ratings and 
effective dates that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was subsequently provided in an effectively timely 
May 2008 letter, which was sent prior to the RO's most recent 
readjudication of these claims in June 2008.  Further, the 
specialized notice requirements pertaining to increased 
rating claims, as outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), were also accomplished by the 
effectively timely May 2008 letter.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran was afforded VA examinations in April 2005, July 
2006, and August 2007.  The Board notes that the Veteran's 
October 2008 hearing testimony made reference to the receipt 
of Social Security Administration (SSA) benefits; however, 
the Veteran expressly indicated that any records in the 
custody of SSA were already in the claims file and, 
furthermore, focused upon a disability not pertinent to this 
appeal.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran contends that the current evaluations assigned 
for his service-connected disabilities of the upper back, 
right forearm, and residuals of pneumothorax do not 
accurately reflect the severity of those disabilities.  He 
reports that he experiences significant pain and limitation 
associated with each disability that should warrant a higher 
evaluation for each disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as 'staged 
ratings,' whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.


Upper Back Strain

The Veteran's disability of the upper back is evaluated under 
the General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (for lumbosacral or cervical strain).  The General 
Formula criteria apply to a disability of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.

Note (1) under the General Formula directs the adjudicator to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  Note 
(2) defines normal range of motion for the thoracolumbar 
spine as 0 to 90 degrees of forward flexion, 0 to 30 degrees 
of extension, 0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and right lateral 
rotation.  Id.  This equals 240 degrees of normal combined 
range of motion of the thoracolumbar spine.  Id.

The General Formula provides that the next higher evaluation 
for the Veteran's disability, a 40 percent rating, is 
warranted when forward flexion of the thoracolumbar spine is 
to 30 degrees or less, or when there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if 
there is unfavorable ankylosis of the entire spine.  (See 
Note 5 of the General Formula for descriptions of favorable 
and unfavorable ankylosis).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).

Preliminarily, the Board observes that there is some 
ambiguity in the record concerning the scope of the service 
connected spinal disability in this case.  In the 
adjudication of this claim on appeal, the RO appears to have 
considered rating the "Upper Back Strain" as a disability 
of the cervical spine.  However, the Board finds that a 
complete review of the record reasonably supports an 
understanding that the Veteran's service connected "Upper 
Back Strain" contemplates spinal segments below his cervical 
spine; the Board finds that it is reasonable to rate this 
disability with consideration of the rating criteria 
applicable to spinal segments other than the cervical spine.

The Veteran was originally granted service connection in a 
December 1974 RO rating decision for "Upper Back Strain."  
That rating decision did not clearly specify the extent of 
the disability for which service connection was granted, or 
which sections of the spine were particularly contemplated.  
The decision discussed in-service treatment for "mid-
dorsal" pain following an injury and a separate in-service 
treatment for "multiple contusions in thoracic area 
following automobile accident."  The grant of service 
connection at that time seems to have borrowed the term 
"upper back" from the Veteran's description of the location 
of his pain during a post-service VA examination.  The 
December 1974 decision granting service connection refers to 
the VA examination's findings for the "thoracic area," 
"mid-thoracic area," and "dorsal spine."

The Board also notes that a December 2001 RO rating decision, 
which assigned a 30 percent disability rating for the "Upper 
Back Strain," appears to have contemplated the Veteran's 
symptoms and ranges of motion associated with "back pain," 
"lumbar and dorsal areas," in addition to the cervical 
spine.  Resolving reasonable doubt in favor of the Veteran, 
and in the interest of giving every consideration to the 
Veteran's claim, the Board finds that it is appropriate to 
rate this disability of "Upper Back Strain" on appeal with 
consideration of the rating criteria applicable to spinal 
segments other than the cervical spine.

The Veteran underwent a pertinent VA examination in April 
2005, and the report of this examination is of record.  The 
Veteran reported "pain over his entire spine beginning in 
his lower neck and extending all of the way down to the 
lumbar spine."  The Veteran reported that with medication he 
did not have to be on bed rest nor did he have any 
incapacitating flare-ups of back pain.  Without the 
medication, however, the Veteran explained that "many days, 
he would not be able to get out of bed."  

The examiner noted spinal "tenderness in the midline with 
fairly light palpation beginning at the occiput of the head 
and extending down the cervical spine and down the thoracic 
spine and lumbar spine."   Further, "[t]here was also 
tenderness with palpation over all of the paraspinous muscles 
and the trapezius muscles of the neck and shoulders."  The 
examiner noted "no muscle spasm in the neck or lower spine 
areas."  

With regard to the lumbar spine, the examiner noted 
"tenderness down to L4.  L4-S1 was nontender."  Documenting 
the Veteran's range of motion, the report shows: "Active and 
passive range of motion revealed flexion of 30 degrees and 
extension of 20 degrees.  He complained of increased back 
discomfort with extension, but not with flexion.  Lateral 
bend left was 25 degrees and lateral bend right was 15 
degrees with increased back pain."  Continuing, "[r]otation 
was 30 degrees left and 15 degrees right with increased back 
pain.  There was no muscle spasm in the lumbar spine."

In the report's discussion of medical impressions, the 
examiner opined that the Veteran had "Chronic spine pain 
with minimal findings by x-ray and MRI."  Significantly, the 
examiner expressly found that "[t]here were no objective 
signs of painful motion, spasm, weakness, or tenderness of 
the spine.  There was no evidence of fatigability or 
incoordination of the spine."  The examiner related spine 
pain to "osteoporosis" rather than painful motion related 
to any service connected pathology, and found "no evidence 
of nerve root entrapment on his MRI studies."  Some 
functional overlay was suspected with regard to "decreased 
sharp sensation in all the nerves in the right upper 
extremity" and "widespread weakness in the right lower 
extremity."

The April 2005 VA examination report clearly shows that the 
Veteran retains functional range of motion in the pertinent 
segments of his spine; he does not have any variety of 
ankylosis of the spine.  However, the April 2005 VA 
examination report also clearly shows that "[a]ctive and 
passive range of motion revealed flexion of 30 degrees...."   
As the Board understands this report, it appears to show that 
the criteria for a 40 percent rating are met based upon 
limitation of forward flexion of the thoracolumbar spine.  As 
discussed above, the Board finds that it is appropriate to 
consider this section of the spine as part of the service 
connected disability on appeal, reasonably consistent with 
the original grant of service connection and a subsequent 
rating.  The Board also finds that the April 2005 VA 
examination report does not present a clear medical 
indication that the limitation of motion shown in the 
Veteran's spine is primarily attributed to a non-service 
connected pathology.  Although the evidence is not entirely 
clear, the Board believes that the clinical findings in the 
April 2005 VA examination report reasonably support the 
Veteran's claim to the extent that they indicate that the 
criteria for a 40 percent rating have been met.

A July 2006 VA examination report is also of record and 
presents an essentially consistent account of the Veteran's 
symptom complaints and history.  This July 2006 VA 
examination report indicates, in the most pertinent part, 
"[t]horacal lumbar range of motion- flexion 45 degrees....  He 
complained of pain in the upper thoracic spine at the limits 
of motion ...."  The Board also finds it significant that 
"[r]epetitive motion was done of the thoracal lumbar spine 
and he again complained of increased pain in the upper T-
spine."  The Board does acknowledge that the report states 
that "[t]here was no loss of motion, weakness, fatigability 
or incoordination."

In the context of all of the evidence, and with consideration 
of 38 C.F.R. § 4.45 and  DeLuca,  the Board believes that the 
Veteran's service connected upper back pathology is 
reasonably shown to cause limitation of functional motion 
consistent with that contemplated in the criteria for a 40 
percent disability rating.  Of great significance is the 
April 2005 VA examination report which shows forward flexion 
of the thoracolumbar spine limited to 30 degrees, which meets 
the criteria for a 40 percent disability evaluation.  The 
Board additionally observes that an August 2001 VA 
examination report, although from prior to the period 
currently on appeal, shows a competent medical determination 
that "the patient can flex forward 15 degrees."  Thus, two 
different VA examiners have noted limitation of motion 
consistent with a 40 percent evaluation, with one of these 
instances occurring during the period on appeal in this case.  
In light of this, the Board finds that the July 2006 VA 
examination report does not persuasively contradict the other 
probative evidence supporting the Veteran's claim.  
Furthermore, the Board does not find that the difference 
between the April 2005 and July 2006 VA examination reports 
presents a basis for finding that the severity of the upper 
back disability meaningfully improved during that time; 
rather, consistent with the nature of such disabilities, and 
reasonably consistent with the evidence in this case, the 
Board understands that the degree of pain and limitation of 
motion in the Veteran's back may vary without signifying 
substantial change in the severity of the underlying 
disability.

Based on this record the Board finds that the Veteran is 
entitled to a 40 percent evaluation for his back disability.  
While the Veteran did not manifest a limitation of forward 
flexion to 30 degrees or less at the time of the July 2006 VA 
examination, forward flexion was limited to 45 degrees with 
notable pain.  Significantly, the examiner indicated that the 
Veteran expressed increasing pain during repetitive range of 
motion testing.  Given that the Veteran has previously been 
shown by probative VA examination reports, including in April 
2005, to have forward flexion limited to 30 degrees or less, 
and given the degree of pain reported by the Veteran, the 
Board is of the opinion that there is a question as to which 
of two disability evaluations more nearly approximates the 
Veteran's overall disability picture.  38 C.F.R. §§ 4.7, 
4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
As such, a reasonable doubt is presented regarding the degree 
the Veteran's disability and will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Having decided that the Veteran is entitled to a 40 percent 
evaluation for his back disability, the question remains 
whether the Veteran is entitled to an evaluation in excess of 
40 percent at any time during the time of his claim and 
appeal.  The Board finds, however, that after reviewing the 
evidence of record, the Veteran does not more nearly meet the 
criteria for a 50 percent evaluation.  For a 50 percent 
evaluation under the general formula, there must be medical 
evidence of an unfavorable ankylosis of the entire 
thoracolumbar spine.  Clearly, there is no evidence that 
there is an unfavorable ankylosis of the entire thoracolumbar 
spine.  Furthermore, the Board is of the opinion that the 
Veteran's symptoms of pain, weakness, fatigability, and 
incoordination do not rise to the level warranting a 50 
percent evaluation given the motion demonstrated at the time 
of the recent VA examinations.  Therefore, the Board 
concludes that the Veteran is not shown to be entitled to a 
50 percent evaluation for his upper back strain disability.

Acknowledging the nature of functional limitation with a back 
disability, and the variability of limitation on any given 
day, the Board finds that the competent medical evidence in 
this case reasonably supports a finding that the Veteran's 
service connected upper back pathology manifests in symptoms 
which limit the Veteran's functional forward flexion to the 
extent contemplated by the criteria for a 40 percent 
evaluation.  Although the evidence is not entirely clear, the 
positive evidence in this case is reasonably in balance with 
the negative; resolving reasonable doubt in the Veteran's 
favor results in finding that a 40 percent evaluation for 
upper back strain is warranted.


Residuals of Fracture to Right Radius and Ulna

The Veteran's right forearm disability is currently evaluated 
as 20 percent disabling under Diagnostic Code 5213.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from zero degrees to 80 degrees.  Normal 
forearm pronation is from zero degrees to 85 degrees.  38 
C.F.R. § 4.71, Plate I.  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side and 20 percent for 
the minor side.  Loss of supination and pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side and 20 percent for the minor side; with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side; and with 
the hand fixed in supination or hyperpronation, is rated 40 
percent disabling for the major side and 30 percent for the 
minor side.  38 C.F.R. § 4.71a.

The April 2005 VA examination report shows that the Veteran 
"held the right upper extremity rigidly to his side."  The 
report describes that the Veteran "allowed elbow motion in 
the range of 40 to 100 degrees."  The examiner noted that 
"grip strength of the right hand was 3/5 and it took 
considerable encouragement to get him to grip and close his 
hand at all."  Significantly, "[t]he forearm and hand had 
no supination and 90 degrees of pronation."  The pertinent 
diagnostic impression of the April 2005 examiner was "well-
healed right radius and ulna fracture with pain occurring 
with light tough of the scar on the radial side...."  The 
medical examiner opined, significantly, that "[t]he 
inability to supinate his hand appeared to be at least 
partially voluntary, as he was holding muscle resistance when 
the examiner tried to supinate the hand."  Additionally, 
"[t]here is no loss of pronation of the hand.  The hand 
pronated easily to 90 degrees."

This April 2005 VA examination report clearly shows that the 
Veteran's right forearm disability does not manifest in bone 
fusion eliminating his entire range of supination and 
pronation; entitlement to a higher evaluation is not 
supported on such a basis.  Further, this examination report 
clearly shows that the Veteran does not have disability 
manifesting in limitation of pronation with motion lost 
beyond the middle of arc.  The examiner expressly stated that 
"[t]here is no loss of pronation of the hand.  The hand 
pronated easily to 90 degrees."  Thus, the competent medical 
evidence in the April 2005 VA examination report weighs 
significantly against entitlement to an increased evaluation 
in this case.

The July 2006 VA examination report shows "the forearm 
rotation [is] fairly limited.  Supination 30 degrees, 
pronation 20 degrees both actively and passively."  The 
report notes that the Veteran "complained of pain in the 
forearm with maximum rotation in each direction."  The 
Veteran also complained of forearm pain at the limits of 
motions of the wrist.  The examiner's diagnostic impression 
notes indicate "[p]ain in the right forearm with some 
tenderness of the radial scar secondary to fracture and 
postoperative scarring.  There is limited supination and 
pronation."  

Review of the July 2006 VA examination findings makes it 
clear once again that the Veteran's right forearm disability 
does not manifest in bone fusion eliminating his entire range 
of supination and pronation; entitlement to a higher 
evaluation is not supported on such a basis.  Further, even 
though the pronation and supination range measurements from 
July 2006 appear substantially inconsistent with those shown 
in the April 2005 report, they nevertheless fail to meet any 
criteria for entitlement to a higher evaluation.  

The July 2006 VA examination report clearly shows that the 
Veteran does not have disability manifesting in limitation of 
pronation with motion lost beyond the middle of arc.  
Pronation, which was observed by the April 2005 VA examiner 
to be completely unimpaired with easy pronation to 90 
degrees, still showed 20 degrees "both actively and 
passively" during the July 2006 VA examination.  Even 
accounting for functional limitation, such as the Veteran's 
acknowledged report of "pain in the forearm with maximum 
rotation in each direction," the Veteran is still shown to 
have actively pronated the right forearm well beyond the 
middle of arc.  Considering this evidence, as well as the 
April 2005 VA examination report showing completely 
unimpaired pronation, the preponderance of the competent 
medical evidence is firmly against finding that the Veteran 
has lost the ability to pronate his right forearm beyond the 
middle of the motion arc for supination and pronation.

Finally, an August 2007 VA examination report is also of 
record and shows substantially the same history and 
complaints as discussed above.  The Veteran stated that he 
had difficulty using his right hand and had developed daily 
pain of "5/10" intensity.  The Veteran stated that he 
"does not have flare-ups.  It is just a steady type pain.  
He has no incoordination."  The Veteran did report "fatigue 
and lack of endurance."

The report comments that an x-ray "film of his right forearm 
made on April 22, 2006 ... showed a midshaft fracture of the 
radius.  There is no mention of the ulna in the x-ray 
report."  The clinical findings upon inspection in August 
2007 included substantially the same observations regarding 
tender and non-tender scarring as shown before, and similar 
findings regarding sensation in the area.  Although the 
report references a number of potential clinical symptoms, 
the diagnostic impression section states "Decreased range of 
motion of the right forearm secondary to fracture of the 
right ulna and radius with internal fixation" and "Chronic 
pain secondary to old fractures of the right radius and 
ulna."  Other symptoms are listed in separate items, and not 
so attributed to the service connected pathology on appeal.  
The Board limits its analysis to the symptoms medically 
attributed to the service-connected pathology.

Range of motion testing revealed "he can dorsiflex the wrist 
20 degrees.  He has no volar flexion.  He has 10 degrees of 
pronation and these are with pain."  The Board notes that 
that limitation of wrist motion is listed as a separate item 
in the diagnostic impressions presented in this report, and 
is clearly not included in the items expressly attributed to 
the service connected pathology under consideration in this 
appeal.  Only the decreased range of motion "of the right 
forearm" and "chronic pain" are attributed to the service 
connected residuals of fracture.  In this regard, then, the 
report shows pronation limited to 10 degrees, but still does 
not show limitation of pronation with motion lost beyond the 
middle of arc; nor does the report show the forearm to be 
fixed in any single position.  The Board must again observe 
that pronation was observed by the April 2005 VA examiner to 
be completely unimpaired with easy pronation to 90 degrees.

Even accounting for functional limitation, such as the 
Veteran's acknowledged report of pain, the evidence does not 
show functional limitation of pronation lost beyond the 
middle of the arc.  This August 2007 report shows no "flare-
ups" and "no incoordination." Function complaints of 
"fatigue and lack of endurance" were noted, but the range 
of motion results did not deteriorate with repetition.  The 
examiner stated that "[w]ith repetitive motion there is no 
change in range of motion," and did not otherwise indicate 
functional deficit beyond the reported ranges of motion.  
Thus, the August 2007 examiner clearly contemplated 
functional loss in evaluating the Veteran's range of motion, 
and the evidence shows that the Veteran retains a range of 
pronation that extends beyond the middle of the arc.

Considering this evidence, as well as the April 2005 VA 
examination report showing completely unimpaired pronation, 
the preponderance of the competent medical evidence is firmly 
against finding that the Veteran has lost the ability to 
pronate his right forearm beyond the middle of the motion arc 
for supination and pronation.

The Board has also considered whether any higher evaluation 
may be warranted under any other potentially applicable 
diagnostic codes.

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 70 degrees is rated 30 percent disabling for the 
major side and 20 percent for the minor side.  Higher 
evaluations are warranted for greater degrees of limitation.  
38 C.F.R. § 4.71a.  None of the evidence of record indicates 
that the Veteran's right forearm disability involves such 
limitation of the range of flexion.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 90 degrees is rated as 30 percent for the major 
side and 20 percent for the minor side.  Higher evaluations 
are warranted for greater degrees of limitation.  38 C.F.R. 
§ 4.71a.  None of the evidence of record indicates that the 
Veteran's right forearm disability involves such limitation 
of the range of extension.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  No higher evaluation is available under this 
diagnostic code.  38 C.F.R. § 4.71a. 

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  No higher evaluation is 
available under this diagnostic code.  38 C.F.R. § 4.71a.  

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.  None of the evidence of record suggests that 
the right forearm disability on appeal involves nonunion of 
the radius and ulna with flail false joint.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Impairment of the ulna without loss of bone 
substance or deformity is evaluated 30 percent for the major 
side and 20 percent for the minor side.  38 C.F.R. § 4.71a.  
No evidence of record demonstrates that the right forearm 
disability on appeal involves impairment of this nature.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Impairment of the radius without loss of bone 
substance or deformity is evaluated 30 percent for the major 
side and 20 percent for the minor side.  38 C.F.R. § 4.71a.   
None of the evidence of record suggests that the right 
forearm disability on appeal involves impairment of the 
radius without loss of bone substance or deformity.

During the course of the appeal, the RO granted a separate 
rating for tender scar over the right radius, postoperative 
residual of fracture to the right radius and ulna, effective 
the date of the February 2005 claim.  See December 2005 
Rating Decision.  The Veteran has not appealed the effective 
date or disability rating assigned for this award of a 
separate rating for the tender scar over the right radius; as 
such, the Board will not further discuss the Veteran's tender 
scar in this decision.

The Board also observes, in passing, that the April 2005 VA 
examination report includes some reference to possibly 
decreased sensation and reflex of the right upper extremity.  
The Board has considered such findings, but notes that the 
examiner's diagnostic conclusions do not include any 
pertinent neurological deficits of the right arm, nor were 
the examination notes concerning sensation and reflex ever 
attributed to the service-connected right forearm pathology.  
None of the other evidence medically attributes such symptoms 
to the service connected pathology on appeal.

The Board finds, after reviewing the evidence of record, the 
Veteran does not more nearly meet the criteria for a 30 
percent evaluation (or any higher evaluation).  Even 
accounting for functional loss, including due to the 
Veteran's acknowledged reports of pain and fatigue, the 
evidence does not show symptoms of the level of severity 
contemplated by the applicable criteria for entitlement to a 
higher rating.  Additionally, the substantially inconsistent 
ranges of motion demonstrated by the Veteran at the three 
most recent pertinent VA examinations include a documented 
demonstration of completely unimpaired pronation and a 
limitation of supination observed by a medical expert to be 
at least partly volitional.  Therefore, the Board concludes 
that the evidence does not support entitlement to a 30 
percent evaluation for his right forearm disability at this 
time.


Residuals of Pneumothorax

The Veteran's residuals of pneumothorax are currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  The General Rating Formula for 
Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) 
provides for a 100 percent evaluation for findings that show 
Forced Expiratory Volume (FEV-1) less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted. 38 C.F.R. § 4.97, 
Diagnostic Codes 6840-6845.

In this case, however, the medical evidence shows no 
disabling residuals of pneumothorax and, therefore, no basis 
upon which to assign an increased evaluation.

The April 2005 VA examination report shows a diagnostic 
impression of "no residual from right pneumothorax," 
explaining that "[h]e has no complaints of breathing 
problems."  The examiner noted that "[h]e does have 
bilateral equal course breath sounds," but clearly explained 
that these "are residual of his many years of cigarette 
smoking."

The July 2006 VA examination report again shows a diagnostic 
impression of "[n]o residuals of pneumothorax.  Also no 
recurrences."  At this time it was also again explained that 
the Veteran "is not complaining of any breathing problems at 
the present time."

In August 2007, the Veteran was afforded a new VA examination 
specifically focused upon evaluating any respiratory 
pathology or residuals of pneumothorax.  This report's 
diagnostic impression from a new examiner shows, again, 
"[s]tatus post traumatic pneumothorax due to blunt trauma 
with no residuals."  The report notes that the "veteran has 
no complaint as would be expected in this situation."  The 
August 2007 report includes pertinent examination findings 
supporting this diagnostic impression, including "[c]hest is 
symmetric and expands symmetrically.  Diaphragms move 
normally on both sides.  Right diaphragm is slightly higher 
than the left as is the usual and the lungs were clear.  
Breath sounds were normal."  Additionally, "[t]here was no 
evidence of deformity of the chest cage."

All three VA examination reports show that the Veteran has no 
manifestations of any residual of pneumothorax.  No other 
evidence of record otherwise provides competent medical 
indications of any pathology or functional deficit related to 
residuals of pneumothorax.  In the absence of any active 
manifestations of residuals of pneumothorax, and in the 
absence of respiratory complaints, the criteria for a 
compensable disability rating for residuals of pneumothorax 
are clearly not met.  Thus, the totality of the evidence is 
against assignment of an increased (compensable) rating for 
residuals of pneumothorax.


Conclusion and Extraschedular Consideration

The Board has reviewed the entirety of the evidence in the 
claims file.  Beyond what is discussed above, none of the 
other evidence of record probatively contradicts the findings 
discussed above that are supported by the most probative 
pertinent objective evidence, nor does any competent evidence 
otherwise show that any higher rating is warranted above what 
has now been assigned.  The Board acknowledges the lay 
testimony of the Veteran with regard to his experienced 
symptomatology from these disabilities, and has carefully 
considered this evidence with his contentions.  Indeed, the 
Board has assigned one new rating in this case with key 
consideration of the Veteran's lay testimony.  However, the 
Board finds that the most probative evidence of record, 
featuring objective competent medical findings, weighs 
significantly against finding entitlement to any further 
increased ratings in this case.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's limitation of motion in his 
back is clearly accounted for in General Rating Formula, 
which compensates for limitation of flexion with or without 
pain due to his upper back disability.  The Board finds that 
the newly-assigned 40 percent rating adequately addresses the 
Veteran's upper back symptoms.  Likewise, the limitation of 
motion due to the Veteran's right forearm disability is 
clearly accounted for in the schedular provisions discussed 
above.  The Board finds that a 20 percent rating adequately 
addresses the right arm disability.  Finally, as discussed 
above, the totality of the probative objective evidence 
indicates that there are no active manifestations of any 
residuals of pneumothorax, nor any current symptomatology.  
The Board finds that the schedular rating criteria   are 
adequate for the purposes of rating the Veteran's 
nonsymptomatic residuals of pneumothorax.  As such, the Board 
finds that the diagnostic codes applied in evaluating the 
Veteran's service-connected disabilities adequately describe 
the current disability levels and symptomatology and, 
therefore, referral for extraschedular ratings is not 
warranted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 40 percent (but no higher) for 
upper back strain is granted. 

A rating in excess of 20 percent for residuals of fracture to 
right radius and ulna with limitation of motion of pronation 
and supination is denied.

A compensable rating for residuals of pneumothorax is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


